Seymour, J.
These cases present questions growing out of the purchase by one Kansom Hitchcock of articles of personal property from the several plaintiffs. It appears that the property was sold and delivered to Hitchcock, but he never paid for the same, nor any part thereof, and at the time of the purchase it was his intention and purpose not to pay for it.
The actions are actions of replevin. Four are brought against Beecher, concerning whom the finding is that said Hitchcock after his purchase undertook to vest the title in him, Beecher, he well knowing that the sale and delivery to him . were made by Hitchcock with the view of defrauding Hitchcock’s creditors, and with the view on the part of Beecher to aid Hitchcock in his purpose. In the case of Lynch, the finding is that Beecher’s purpose was to aid and assist Hitchcock in defrauding him, Lynch, as well as in defrauding the creditors of Hitchcock generally. This fact makes the case in favor of Lynch somewhat clearer than that of the others, but we think all the cases stand upon substantially the same ground. In each case it is found-that no demand was made upon the defendant for the property before it was replevied
*493The defendants insist that Beecher did not participate in Hitchcock’s fraud upon the several plaintiffs—that Hitchcock’s fraud upon the plaintiffs was generically different from the fraud which he attempted to practice on his creditors in placing the property in Beecher’s hands. This indeed may be true, but Hitchcock has no title to the property as against the plaintiffs, his apparent title having been obtained by sheer fraud, by a promise to pay which at the time he did not intend to keep. Now conceding that Hitchcock might convey a good title to a bond fide purchaser for value, such a purchaser in order to hold must be a purchaser in absolute good faith, and for value, and if his title is tainted with any fraud the court will not be particular to inquire into its generic character. It is enough that he is not an honest purchaser.
It is however earnestly contended that demand should have been made before suit brought, and the argument is that the sale to Hitchcock was only defeasible at the election of the vendor, and until rescinded by demand the sale is good. We think however that as against a fraudulent vendee, and as against one obtaining possession under such vendee, in bad faith and without value, the bringing of the suit is a sufficient demand. In many cases of fraudulent purchases a demand before suit would be impracticable, or very difficult, and might tend to defeat the vendor’s right to reclaim his property.
In case however of a bond fide purchaser for value, if the original vendor can reclaim the property from him at all, it can be done only after demand, and a reasonable time to comply with the demand. It appears that the defendant, Amos Culver, purchased in good faith, and for full consideration, the property replevied in the case against him. He purchased of Beecher in whose possession the property had been placed by Hitchcock. Now whether Culver can ultimately hold the property against the original vendor, Hale, is a question of great interest which is not fully and conclusively settled in Connecticut, and we do not intend to express in this case a decided opinion on the question. But we think it clear that Mr. Culver came into the possession in good faith, without any fault on his part, and as against him we do not think the *494bringing of a suit is a sufficient demand. The general principles governing such cases have been discussed in our own court in the case of Woodruff & Beach Iron Works v. Adams, 87 Conn., 233, and of Parker v. Middlebrook, 24 id., 207, and we think those cases are decisive of this. We therefore advise that judgment be rendered for the plaintiffs in the first four cases-, and for the defendant, Culver, in the case against him.
In this opinion the other judges concurred; except Butler, C. J., who did not sit.